DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/15/21 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that Koivikko does not disclose the newly claimed structure. However, as discussed below, the new claims raise clarity issues such that, in their present form, they do not distinguish over Koivikko.
Anyway, additional art (Lannert) is cited below that more closely corresponds to what it appears the claims are intended to capture.

Claim Objections
Claim 30 is are objected to because of the following informalities: 
Claim 30 should be corrected as follows:
The method of claim 27, [[and]] further comprising forming the trailing portion of the blade with a uniform thickness between the suction side and the pressure side.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 16, the limitation, “wherein the front portion and the transition portion of the blade is asymmetric along a center line” is unclear. Specifically, it is unclear how to understand the constraints of the recited “center line”. Looking at instant fig 2a, a horizontal dashed line (unlabeled, but presumably depicting the recited “center line”) is shown. With respect to what is it central? As best understood, it is central with respect to the trailing portion only (i.e. approximately the right 50% – 60% of the blade shown in fig 2a), thus being central with respect to asymmetric”. But those are arbitrary portions. If that is enough to define what is a “center line” and what is “asymmetric” in the present context, what precludes one from drawing such a line through any prior art blade in a manner that satisfies this feature, thereby anticipating the claimed invention.
It should be noted that instant fig 2a is not a depiction of the actual blade of the instant invention. While fig 2a shows a generally straight blade, the actual blade is curved, as shown in instant fig 3. Fig 2a depicts an unrolled version, so to speak, of the actual blade. Accordingly, the recited “center line” must also be curved (as show below) and Examiner does not see any limitation that constrains it such that it distinguishes from a conventional blade.


    PNG
    media_image1.png
    530
    852
    media_image1.png
    Greyscale

Examiner fig 1: Instant fig 3, partial, annotated

Consider Koivikko (fig 2) for example, what claim limitation precludes the line indicated below from being a “center line” according to the claim? Notably, the trailing portion is symmetrical about this line (i.e. it is central to the trailing portion), but the leading portion and transition portion are not, thus satisfying all limitations of the claimed invention. Moreover, by bending the curve as desired, such a line could be manipulated such that any fraction of the blade is symmetrical or asymmetrical about the line (including the recited front 23-82%).


    PNG
    media_image2.png
    544
    756
    media_image2.png
    Greyscale

Examiner fig 2: Koivikko fig 2, partial, annotated

In re claims 17 and 23, it is not clear what the difference is in the present context between the limitations directed to the trailing portion having “a uniform thickness between the suction side and the pressure side” (claim 17) and being “not asymmetric” (claim 23). Accordingly, the presence of both renders it unclear what each means to require.
In re claim 27, see above (In re claim 16).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 – 25 and 27 – 33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Koivikko et al. (US 10,094,222).
In re claim 16, Koivikko discloses (fig 2: 8) a blade for an impeller (abstract), the blade comprising:
a front portion (round, radially inner portion) with a leading edge and a trailing portion (pointed, radially outer portion) with a trailing edge joined by spaced apart pressure (14) and suction (16) sides to form an exterior blade surface; and
a transition portion (the middle portion) between the front portion and the trailing portion;
wherein the front portion and the transition portion of the blade is asymmetric along a center line with the suction side thicker than the pressure side (see above; Claim Rejections – 35 USC 112); and
wherein the front portion and the transition portion extends about 23-82% of the length of the blade between the leading edge and trailing edge (see above; Claim Rejections – 35 USC 112).
In re claim 17, Koivikko discloses wherein the trailing portion of the blade has a uniform thickness between the suction side and the pressure side (see above; Claim Rejections – 35 USC 112).
In re claim 18, Koivikko discloses wherein the front portion is about 3-12% of the blade length between the leading edge and the trailing edge (any fraction of the front of the blade may be labelled the “front portion”, including one that is 3-12% of the blade length).
In re claim 19, Koivikko discloses wherein the transition portion is about 30-70% of the blade length between the leading edge and the trailing edge (any fraction of the middle of the blade may be labelled the “transition portion”, including one that is 30-70% of the blade length).
In re claim 20, Koivikko discloses wherein the blade is curved from the leading edge to the trailing edge (fig 2).
In re claim 21, Koivikko discloses wherein the front portion and the transition portion extends about 23-42% of the length of the blade between the leading edge and trailing edge (see above (Claim Rejections – 35 USC 112), regarding such a center line being capable of being drawn such that it establishes any fraction of the blade as asymmetric (i.e. being the front portion and transition portion), including any number between 23–42%).
In re claim 22, Koivikko discloses wherein the front portion on the suction side has a maximum thickness that is about double the maximum thickness on the pressure side (similarly to the above discussion directed to such 
In re claim 23, Koivikko discloses wherein the trailing portion of the blade is not asymmetric (see above; Claim Rejections – 35 USC 112).
In re claim 24, Koivikko discloses (abstract) an impeller comprising at least one blade according to claim 16.
In re claim 25, Koivikko discloses (abstract) a centrifugal pump comprising the impeller of claim 24.
In re claim 27, see above (In re claim 16).
In re claim 28, see above (In re claim 21).
In re claim 29, see above (In re claim 22).
In re claim 30, see above (In re claim 17).
In re claim 31, see above (In re claim 18).
In re claim 32, see above (In re claim 19).
In re claim 33, see above (In re claim 20).
Claims 16 – 25 and 27 – 33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lannert (US 2,272,469).
In re claim 16, Lannert discloses a blade (fig 3: 23) for an impeller (pg 1, right column, ln 27), the blade comprising:
a front portion (bulbous, radially inner portion) with a leading edge and a trailing portion (pointed, radially outer portion) with a trailing edge joined by spaced apart pressure (29) and suction sides (28) to form an exterior blade surface; and
a transition portion (the middle portion) between the front portion and the trailing portion;
wherein the front portion and the transition portion of the blade is asymmetric along a center line with the suction side thicker than the pressure side (pictured below); and
wherein the front portion and the transition portion extends about 23-82% of the length of the blade between the leading edge and trailing edge (pictured below).
(Note: The picture below shows the front and transition portions being approximately 30% of the length of the blade. However, see above (Claim Rejections – 35 USC 112), regarding such a center line being capable of being drawn such that it establishes any fraction of the blade as asymmetric, including any number between 23% – 82%.)


    PNG
    media_image3.png
    563
    660
    media_image3.png
    Greyscale

Examiner fig 3: Lannert fig 3, partial, annotated

In re claims 17 – 25 and 27 – 33, see above (corresponding claim rejections under Koivikko). The limitations of these claims are either apparently present in Lannert or are rejected by substantially the same reasoning applied to Koivikko.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over [Koivikko et al. (US 10,094,222) or Lannert (US 2,272,469)].
In re claim 26, regarding the limitation, “A vessel, comprising a centrifugal pump according to claim 25”, it is well known to use a centrifugal pump in all manner of applications for various reasons, including on a vessel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement a pump having such blades (as Koivikko or Lannert) in a vessel application. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17 (see above; Claim Rejections – 35 USC 112). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747